Citation Nr: 0618898	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, including osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran perfected appeals with respect to 
the RO's denial of her claims for service connection for a 
bilateral knee disability, and for a mood disorder 
characterized by depression.  The veteran was granted service 
connection for her claimed psychiatric disability by rating 
action in May 2004.  Accordingly, only the veteran's claim 
for service connection for a bilateral knee disability is 
currently in appellate status before the Board.

In February 2005, the veteran was granted a total rating 
based on individual unemployability due to service-connected 
disability.

In January 2006, the veteran submitted a letter requesting 
that her scheduled hearing before a Veterans Law Judge be 
cancelled.


FINDING OF FACT

The veteran's current bilateral knee disability was not 
present during service, did not develop for many years after 
discharge from service, and did not develop as a result of 
service.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in October 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist her in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  The Board further notes that the veteran was 
sent additional VCAA notice letters in June 2002 and January 
2005.  The January 2005 letter specifically requested that 
the veteran send any evidence in her possession that pertains 
to her claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
her of the evidence pertinent to those elements.

The record reflects that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran has also been provided VA 
examinations.  The veteran has testified before a Hearing 
Officer at the RO.  While the veteran has asserted that there 
are additional private medical records pertinent to her 
claim, specifically medical records related to knee surgery 
after discharge from service, an attempt to obtain records of 
such surgery resulted in a negative response.  The veteran 
was informed that such records were unavailable.  The veteran 
has not indicated that there is any outstanding obtainable 
evidence pertinent to her claim.  The Board is also unaware 
of any outstanding obtainable evidence.  Therefore, the Board 
is satisfied that the VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  


Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran testified before a Hearing Officer in July 2003.  
She stated that she had a physically demanding job during 
service that was hard on her knees.  She asserted that soon 
after discharge from service, in 1981 or 1982, she sought 
private medical treatment for her knees, and that she had 
knee surgery.

On her August 1976 Report of Medical History, the veteran 
reported that she had had right knee surgery in 1970.  
Examination revealed a non-limiting scar of the right medial 
knee.  A March 1977 service medical record indicates that the 
veteran complained of right knee swelling and a burning 
feeling after exercise.  Examination revealed full range of 
motion of the right knee with no tenderness or swelling.  The 
impression was right knee pain of questionable etiology and 
the veteran was given an ace bandage.  In November 1977 the 
veteran complained of pain and swelling of all the joints.  
Examination of the knees were normal and the examiner stated 
that there was no orthopedic pathology.  Quadrennial 
examination in May 1980 and separation examination in October 
1980 revealed no disability of the knees.  

On VA examination in April 1981, it was noted that the 
veteran had had right knee medial meniscectomy in 1970.  X-
rays of the knees were normal, and examination of the right 
knee revealed a scar.  No diagnoses related to the knees was 
made.

A March 1987 letter from C.M.C., M.D., states that the 
veteran twisted her knee at work earlier that month.  The 
veteran reported that following the injury to her left knee, 
her right knee became more painful.  She stated that the left 
knee had settled down and her right knee was the major 
problem.  It was noted that the veteran's past history was 
significant for injuries to both knees, not work-related.  A 
July 1987 letter from Dr. C.M.C., indicates that the veteran 
once again injured her left knee at work.  

An April 2001 VA outpatient record indicates that the veteran 
reported right knee surgery 30 years previously, with good 
function of the right knee until twisting her right knee four 
weeks previously.  She gave a four week history of right knee 
popping, catching, and giving way.  X-rays in June 2001 
revealed moderately advanced osteoarthritis of the right 
knee, and early osteoarthritis of the left knee.

While the veteran was noted to have had right knee surgery 
prior to service, she was not shown to have any knee 
disability on examination for service.  Accordingly, it is 
presumed that her right knee was sound upon entry to service.  
The service medical records reveal only two complaints 
related to the knees, the complaint of pain and swelling of 
the right knee in March 1977, and the complaint of multiple 
joint pains in November 1977.  Examination of the right knee 
in March 1977 and of both knees in November 1977 did not 
reveal the veteran to have any chronic knee disability.  The 
November 1977 record specifically notes that the veteran's 
knees were normal. Furthermore, the remainder of the service 
medical records, including physical examination in May 1980 
and separation examination in October 1980 revealed no 
disability of the knees.

The post service medical records do not show that the veteran 
had a chronic disability of either knee within a year of 
discharge from service.  The April 1981 VA examination only 
noted a scar on the right knee and that X-rays of the knees 
were normal.  

Private medical records from March 1987 do reveal that the 
veteran injured her knees at work several times.  A physician 
stated in March 1987 that the veteran had a past history 
significant for injuries to both knees.  The Board notes that 
the service medical records, while containing two complaints 
of knee pain, did not indicate any actual injury to either 
knee.  

VA medical records dated from April 2001 do reveal that the 
veteran has osteoarthritis and instability of the knees, but 
does not relate such disabilities to the veteran's military 
service.

While the veteran maintains that her current bilateral knee 
disability is a result of her service, as a layperson she is 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical evidence 
indicates that a chronic knee disability was not shown during 
service or within a year of discharge from service, and does 
not show that the veteran's current disability of the knees 
is related to her service.  Accordingly, the preponderance of 
the evidence is against her claim and service connection for 
bilateral knee disability is not warranted.


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


